UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2012 MOLINA HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Delaware 1-31719 13-4204626 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 200 Oceangate, Suite 100, Long Beach, California 90802 (Address of principal executive offices) Registrant’s telephone number, including area code: (562) 435-3666 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 26, 2012, Molina Healthcare, Inc. issued a press release announcing its financial results for the second quarter ended June 30, 2012.The full text of the press release is included as Exhibit 99.1 to this report. The information contained in the websites cited in the press release is not part of this report. The information in this Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits: Exhibit No. Description Press release of Molina Healthcare, Inc. issued July 26, 2012, as to financial results for the second quarter ended June 30, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOLINA HEALTHCARE, INC. Date: July 26, 2012 By:/s/ Jeff D. Barlow Jeff D. Barlow Sr. Vice President – General Counsel, and Secretary EXHIBIT INDEX Exhibit No. Description Press release of Molina Healthcare, Inc. issued July 26, 2012, as to financial results for the second quarter ended June 30, 2012.
